NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CORDIS CORPORATION,
Plain,tiff-Appellant,
V.
DAVID J. KAPPOS, DIRECTOR, UNITED STATES
PATENT AND TRADEMARK OFFICE AND UNITED
STATES PATENT AND TRADEMARK OFFICE,
Defendo:n,ts-Appellees, _
AND _
ABBOTT LABORATORIES,
Defendant-Appellee.
2012-1039
Appeal from the United States District C0urt for the
Eastern District of Virginia in case n0. 11-CV-0127, Judge
Gerald Bruce Lee.
ON MOTION
0 R D E R
C0rdis C0rporati0n moves to withdraw its appeal
Up0n consideration thereof

coR1)Is c0RP v. KAPPos
IT ls ORDERE:D THAT:
2
(1) The motion to withdraw the appeal is granted
The appeal is dismissed
(2) Each side shall bear its own costs
JAN 3 0 2012
Date
cc: John F. Duffy, Esq.
FOR THE COURT
/sf J an H0rba1y
Jan H0rba1y
FlLED
clerk u.s. counTm=A1=PEAisF0a
ms renew concun‘
Mi¢hae1A. M@rin, ESq. JAN 3 0 2012
Bernard G. Kim, Esq.
JAN HOHBALY
321 t clean
Issued As A Mandate:  3 0  _